



Exhibit 10.01




EXECUTION VERSION
FORBEARANCE AGREEMENT
This FORBEARANCE AGREEMENT (this "Agreement"), dated as of February 28, 2020, is
by and among AMYRIS, INC., a Delaware corporation ("Company"), each "Subsidiary
Guarantor" party to the November Credit Agreement defined below (together with
Company, each a "Loan Party" and, collectively, the "Loan Parties"), and
SCHOTTENFELD OPPORTUNITIES FUND II, L.P. ("SOF II"), KOYOTE TRADING, LLC
("Koyote"), and Phase Five Partners, LP ("Phase Five", together with SOF and
Koyote, each, individually, a "Lender", and collectively, the "Lenders").
R E C I T A L S:
WHEREAS, (i) Company and Koyote are parties that certain Credit Agreement dated
on or about September 10, 2019 (the "September Koyote Credit Agreement"); (ii)
Company and Phase Five are parties to that certain Credit Agreement dated on or
about September 10, 2019 (the "September Phase Five Credit Agreement"); (iii)
Company and SOF II are parties to that certain Credit Agreement dated on or
about September 10, 2019 (the "September SOF II Credit Agreement", and
collectively with the September Koyote Credit Agreement and the September Phase
Five Credit Agreement, the "September Credit Agreements" and the promissory
notes issued thereunder, the "September Notes"); and (iv) Company, the other
Loan Parties, and SOF II and Phase Five are parties to that certain Credit and
Security Agreement dated on or about November 14, 2019 (the “November Credit
Agreement”, and the promissory notes issued thereunder the "November Notes", and
collectively with the September Koyote Credit Agreement, the September Phase
Five Credit Agreement, and the September SOF II Credit Agreement, as further
amended, restated, supplemented or otherwise modified from time to time, each a
"Credit Agreement" and collectively the "Credit Agreements");
WHEREAS, in respect of certain Events of Default existing on December 20, 2019
and certain Events of Default that were, as of December 20, 2019, anticipated to
arise prior to January 31, 2020, the Company, the other Loan Parties, and the
Lenders entered into that certain Forbearance Agreement dated as of December 20,
2019 (the "Prior Forbearance Agreement");
WHEREAS, the "Forbearance Period" as defined under the Prior Forbearance
Agreement ended on December 31, 2019, as a result of, among other things, the
failure of DSM Finance B.V. to have entered into an agreement effective on or
before December 31, 2019 to forbear on substantially the same terms as the Prior
Forbearance Agreement;
WHEREAS, as of the date hereof, each of the Specified Defaults (as defined
below) has occurred and is expected to be continuing;
WHEREAS, Company has requested that, subject to the terms and conditions of this
Agreement, Lenders forbear from exercising their rights as a result of such
Specified Defaults (as defined below); and
WHEREAS, Lenders are willing to agree to forbear from exercising certain of
their rights and remedies solely for the period and on the terms and conditions
specified herein;







--------------------------------------------------------------------------------





Exhibit 10.01


NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties, and covenants contained herein, the parties hereto agree
as follows:
1.     DEFINITIONS
1.1    Interpretation. All capitalized terms used herein (including the recitals
hereto) will have the respective meanings ascribed thereto in the November
Credit Agreement unless otherwise defined herein. The foregoing recitals,
together with all exhibits attached hereto, if any, are incorporated by this
reference and made a part of this Agreement. Unless otherwise provided herein,
all section and exhibit references herein are to the corresponding sections and
exhibits of this Agreement.
1.2    Additional Definitions. As used herein, the following terms will have the
respective meanings given to them below:
(a)     "Forbearance Effective Date" means the date that all of the conditions
precedent set forth in Section 6(b) hereof have been satisfied, but only if each
and every one of the following occurs as of such date: (i) such date occurs on
or prior to February 28, 2020; (ii) as of such date, no Event of Default has
occurred or exists, other than the Specified Defaults; and (iii) as of such
date, no Termination Event has occurred.
(b)    "Forbearance Period" means the period commencing on the Forbearance
Effective Date and ending on the date which is the earliest of (i) the date
sixty (60) days following the date of this Agreement, (ii) upon written notice
from and at the election of any Lender in its sole discretion, the occurrence or
existence of any Event of Default, other than the Specified Defaults, or (iii)
the occurrence of any Termination Event.
(c) "Specified Default" means: (a) Loan Parties' failure to pay on or before
January 15, 2020 all principal and accrued interest on the November Notes; (b)
the occurrence of an Event of Default arising under clause 3(a)(ii) of each of
the November Notes as a result of the Company’s failure, on or before December
15, 2019, to convert or exchange at least $60,000,000, but not less than 100%,
of the Junior Foris Indebtedness into equity in the Company; (c) the occurrence
of an Event of Default arising under clause 3(a)(ix) of each of the November
Notes and under clause 3(a)(viii) of each of the September Notes, in each case,
in respect of the Foris LSA and the Naxyris LSA; (d) the occurrence of an Event
of Default arising as a result of Loan Parties' failure to pay on or before
December 31, 2019 (1) all accrued and unpaid interest through December 31, 2019
pursuant to the Koyote September Credit Agreement; (2) all accrued and unpaid
interest through December 31, 2019 pursuant to the Phase Five September Credit
Agreement; and (3) all accrued and unpaid interest through December 31, 2019
pursuant to the SOF II September Credit Agreement; (e) the occurrence of an
Event of Default arising under clause 3(a)(ix) of each of the November Notes and
clause 3(a)(viii) of the Koyote September Note and the Phase Five September Note
in respect of the Event of Default described in clause (d)(3) of this
definition; (f) the occurrence of an Event of Default arising under clause
3(a)(ii) of each of the November Notes as a result of the Company’s failure to
consummate the Significant Financing no later than January 15, 2020 and (g) the
occurrence of an Event of Default arising under clause 3(a)(iii) of each







--------------------------------------------------------------------------------





Exhibit 10.01




of the November Notes and clause 3(a)(ii) of each of the September Notes
pursuant as a result of the failure by the Company to give notice to the
Lenders, as applicable, under clause 3(b) of each of the November Notes and each
of the September Notes, of any of the foregoing.
(d)    "Termination Event" means (i) the initiation of any action by any Loan
Party or any other Person to invalidate or limit the enforceability of any of
the acknowledgments set forth in Section 2 hereof, the release set forth in
Section 7.6 hereof or the covenant not to sue set forth in Section 7.7 hereof,
(ii) the occurrence of an Event of Default under clause (iv) or clause (v) of
Section 3 of any of the November Notes or under clause (iii) or (iv) of Section
3 of any of the September Notes, or (iii) a default occurs under under Section
4.3 of this Agreement.
2.    ACKNOWLEDGMENTS
2.1    Acknowledgment of Obligations and Guaranteed Obligations. Loan Parties
hereby acknowledge, confirm, and agree that as of the date hereof, Loan Parties
are indebted to
2.1.1    Koyote in respect of the Koyote September Credit Agreement in the
principal amount of $1,500,000;
2.1.2     Phase Five in respect of the Phase Five September Credit Agreement in
the principal amount of $500,000;
2.1.3    SOF II in respect of the SOF II September Credit Agreement in the
principal amount of $10,500,000;
2.1.4    Phase Five in respect of the November Credit Agreement in the principal
amount of $250,000; and
2.1.5    SOF II in respect of the November Credit Agreement in the principal
amount of $7,600,000;
in addition to, in each of the foregoing instances, interest (which interest has
accrued at the Default Rate (as such term is defined in each of the November
Notes and each of the September Notes) from and after December 15, 2019 (in the
case of each of the November Notes) and from and after December 16, 2019 (in the
case of each of the September Notes)), expenses, fees and other Obligations and
Guaranteed Obligations.  Each Loan Party hereby acknowledges, confirms, and
agrees that all Obligations and Guaranteed Obligations, including interest
accrued and accruing thereon, and all fees, costs, expenses, and other charges
now or hereafter payable to the respective Lender set forth above, in each case
in accordance with the terms of the Loan Documents, are unconditionally owing by
such Loan Party and the other Loan Parties, jointly and severally, without
offset, defense, or counterclaim of any kind, nature, or description whatsoever.
2.2    Ratification; Reaffirmation. Loan Parties hereby reaffirm the Credit
Agreements and other Loan Documents to which each of them is a party, and ratify
the







--------------------------------------------------------------------------------





Exhibit 10.01




Credit Agreements and such other Loan Documents to which each of them is a
party, as amended, restated, modified, and/or supplemented. Loan Parties hereby
ratify, affirm, reaffirm, acknowledge, confirm and agree that (a) the prior
grant or grants of Liens and guarantees in favor of Lenders in Loan Parties'
properties and assets, whether under the November Credit Agreement or under any
Loan Document to which any Loan Party is a party, shall also be for the benefit
of Lenders and in respect of the Obligations and Guaranteed Obligations under
the Credit Agreements and the other Loan Documents; (b) all of Loan Parties'
obligations owing to Lenders under the Credit Agreements and the other Loan
Documents, and all prior grants of Liens and guarantees in favor of Lenders
under the November Credit Agreement and each other Loan Document are hereby
reaffirmed; and (c) the Credit Agreements and other Loan Documents to which each
Loan Party is a party are the legal, valid and binding obligations of each Loan
Party and are enforceable against each Loan Party in accordance with their
respective terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors' rights generally.
3.    FORBEARANCE IN RESPECT OF SPECIFIED DEFAULT
3.1    Acknowledgment of Default. Loan Parties hereby acknowledge and agree that
the Specified Default has occurred, is continuing, and is expected to be
continuing, which constitutes an Event of Default and entitles each Lender to
exercise its respective rights and remedies under the Credit Agreements and the
other Loan Documents, applicable law, or otherwise. Each Loan Party represents
and warrants that as of the date hereof, it is not aware of (a) any existing
Event of Default other than the Specified Default, and (b) any prospective Event
of Default other than the continuance of the Specified Default. Loan Parties
hereby acknowledge and agree that (i) the November Notes have matured and that
all Obligations and Guaranteed Obligations thereunder are now due and payable
and are accruing interest at the default rate set forth therein; (ii) the
Obligations under the September Notes are accruing interest at the default rate
set forth therein; and (iii) that Lenders have the exercisable right to declare
the Obligations and the Guaranteed Obligations in respect of the September Notes
to be immediately due and payable under the terms of the September Credit
Agreements and the other Loan Documents based on the Specified Default, without
any need for any further notice, action, or demand and notwithstanding Section
3.2 of this Agreement or otherwise.
3.2    Forbearance. This Section 3.2 shall become effective only upon the timely
satisfaction of the conditions set forth in Section 6(b) hereof on or before
February 28, 2020.
(a)    In reliance upon the representations, warranties, and covenants of Loan
Parties contained in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
each Lender agrees to forbear during the Forbearance Period from exercising its
respective rights and remedies under the Credit Agreements, the other Loan
Documents, and applicable law in respect of the Specified Default.







--------------------------------------------------------------------------------





Exhibit 10.01




(b)    Upon the expiration or termination of the Forbearance Period, the
agreement of Lenders to forbear will automatically and without further action
terminate and be of no force and effect, it being expressly agreed that the
effect of such termination will be to permit each Lender to exercise immediately
all rights and remedies under the Credit Agreements and the other Loan Documents
and applicable law, including, but not limited to, accelerating all of the
then-unmatured Obligations and Guaranteed Obligations under the September Credit
Agreements and the other Loan Documents, in all events, without any further
notice to Loan Parties, passage of time, or forbearance of any kind.
3.3    No Waivers; Reservation of Rights.
(a)    No Lender has waived, no Lender is by this Agreement waiving, and no
Lender has any intention of waiving, any Events of Default which may be
continuing on the date hereof or on the Forbearance Effective Date or any Events
of Default which may occur after the date hereof or after the Forbearance
Effective Date, and no Lender has agreed to forbear with respect to any of its
rights or remedies concerning any Events of Default (other than, during the
Forbearance Period, the Specified Default to the extent expressly set forth
herein) occurring at any time.
(b)    Subject to, if the Forbearance Period is then applicable, Section 3.2
above (solely with respect to the Specified Default), each Lender reserves the
right, in its discretion, to exercise any or all of its rights and remedies
under the Credit Agreements and the other Loan Documents as a result of any
other Events of Default occurring at any time. No Lender has waived any of such
rights or remedies, and nothing in this Agreement, and no delay on their part in
exercising any such rights or remedies, may or will be construed as a waiver of
any such rights or remedies.
(c)    In the event that the Forbearance Effective Date has not occurred on or
before February 28, 2020, Section 3.2 (Forbearance) shall be deemed null and
void from inception and shall never become effective and the Forbearance Period
shall never begin, and notwithstanding the foregoing, the remaining provisions
of this Agreement (other than Section 3.2) shall remain effective and shall
continue in full force and effect.
3.4    Additional Events of Default. The parties hereto acknowledge, confirm,
and agree that each of: (a) any misrepresentation by any Loan Party or any
failure of any Loan Party to comply with the covenants, conditions and
agreements contained in this Agreement; and (b) breach by the Company of any of
its obligations under the Common Stock Purchase Warrants issued by the Company
to the holders of the September Notes on September 10, 2019 (the “September
Warrants”) or the Common Stock Purchase Warrants issued by the Company to the
holders of the November Notes on November 14, 2019 (the “November Warrants”,
together with the September Warrants, the “Warrants”), each as amended as
contemplated by Section 6(b)(i) hereof, will constitute an immediate default
under this Agreement and an immediate Event of Default under the Credit
Agreements and the other Loan Documents. Notwithstanding the existence of the
Forbearance Period, in the event that any Person, other than a Lender, at any
time exercises for any reason (including, without limitation, by reason of any
present or future Event of Default, or otherwise) any of its rights or remedies
against any Loan Party or







--------------------------------------------------------------------------------





Exhibit 10.01




any other obligor providing credit support for the Obligations and Guaranteed
Obligations, or against any Loan Party's or such other obligor's properties or
assets, in each case, of the type that would constitute an Event of Default
under the terms and provisions of the Credit Agreements and the other Loan
Documents, then such occurrence shall also be deemed to constitute an immediate
Event of Default hereunder and under the Credit Agreements and the other Loan
Documents.
4.    COVENANTS
4.1    Notwithstanding anything in the Credit Agreements or any other Loan
Documents to the contrary, prior to, during, and following the Forbearance
Period, Loan Parties shall comply with all limitations, restrictions, or
prohibitions that would otherwise be effective or applicable under the Credit
Agreements or any of the other Loan Documents prior to or during the continuance
of any Event of Default, and any right or action of any Loan Party set forth in
the Credit Agreements or the other Loan Documents that is conditioned on the
absence of any Event of Default may not be exercised or taken as a result of the
Specified Default.
4.2 The Company shall within one Business Day after the date hereof, by a
current report on Form 8-K, in form reasonably satisfactory to Lenders, disclose
the terms of the transactions contemplated under this Agreement, together with
any material non-public information disclosed to Lenders as of the date of such
press release or filing.
4.3 The Loan Parties shall pay in cash or immediately available funds of all
fees and expenses owed to Brown Rudnick LLP as counsel to the Lenders no later
than March 5, 2020.
4.4 In consideration of Lenders' agreements hereunder, the Company agrees that,
if the Forbearance Effective Date has occurred, the Lenders thereupon shall have
fully and irrevocably earned, as of the date thereof, a late fee to become due
and payable in the event that any Obligations under the November Notes have not
been paid in full and in cash or other immediately available funds on or before
the last day of the Forbearance Period, such late fee to be equal to five
percent (5.00%) of the amount of the Obligations outstanding under the November
Notes as of such last day of the Forbearance Period (inclusive of principal,
interest, fees, and expenses) and such late fee to become fully due and payable
in cash or other immediately available funds on the last day of the Forbearance
Period, to be allocated among the Lenders pro rata based on the amount of the
Obligations payable to them; the payment or acceptance of such amount shall not
in any event constitute an agreement to any postponement of the maturity or due
date of any Obligation.
4.5 The Company shall pay on or prior to the earliest to occur of (a) April 19,
2020; or (b) the last day of the Forbearance Period, in cash or immediately
available funds, an amount equal to (x) all interest due pursuant to the
November Notes and the September Notes as of the date of this Agreement (after
giving effect to the payment of $150,000 of such unpaid interest made on the
date of this Agreement pursuant to Section 6(a)(ii)) (which interest has accrued
at the Default Rate (as such term is defined in each of the November Notes and
each of the September Notes) from and after December 15, 2019 (in the case of
each of the November Notes) and from and after December 16, 2019 (in the case of
each of the September Notes)), plus (y) all interest accruing on such unpaid
interest (after giving effect to the payment of $150,000 of







--------------------------------------------------------------------------------





Exhibit 10.01




such unpaid interest made on the date of this Agreement pursuant to Section
6(a)(ii)) the from the date hereof through the date of such payment (which
interest shall accrue at the previously described Default Rates) plus (z) all
interest that has accrued on account of the November Notes and the September
Notes from the date hereof through the date of such payment (which interest
shall accrue at the previously described Default Rates).
4.6 The Company shall pay to the Lenders on or prior to the earliest to occur of
(a) April 19, 2020, or (b) the last day of the Forbearance Period, in cash or
immediately available funds (to be allocated among them pro rata based on the
amount of the Obligations payable to them as of the date of such payment), as
partial consideration for Lenders’ agreements hereunder, a forbearance fee in
the amount of One Hundred Fifty Thousand Dollars ($150,000), which fee shall be
fully, unconditionally, and irrevocably earned, as of the date hereof.
5.    REPRESENTATIONS AND WARRANTIES
5.1    Representations in the Credit Agreements and the other Loan Documents.
Each of the Loan Parties hereby reaffirms to Lenders each of the
representations, warranties, covenants and agreements set forth in the Credit
Agreements and the other Loan Documents to which it is a party with the same
force and effect as if each were separately stated herein and made as of the
date hereof to Lenders, except to the extent that any representation or warranty
is (a) expressly stated to relate to a specific earlier date or period, in which
case such representation and warranty shall be true and correct as of such
earlier date or period, or (b) not true and correct due to the Specified
Default. Loan Parties further represent and warrant that, as of the date hereof,
there are no counterclaims, defenses or offsets of any nature whatsoever to the
Obligations, the Guaranteed Obligations, or any of the Loan Documents and that,
as of the date hereof no Event of Default has occurred or exists under any of
the Loan Documents, other than the Specified Default.
5.2    Binding Effect of Documents. Each Loan Party hereby represents, warrants,
and covenants that this Agreement (a) has been duly authorized, executed, and
delivered to Lenders by such Loan Party, is enforceable in accordance with its
terms, and is in full force and effect and (b) constitutes a Loan Document.
5.3    No Conflict. Each Loan Party hereby represents, warrants, and covenants
that the execution, delivery, and performance of this Agreement by such Loan
Party will not violate any requirement of law or contractual obligation of such
Loan Party where any such violation could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect and will not result in,
or require, the creation or imposition of any Lien on any of their properties or
revenues (other than Liens in favor of Lenders or Permitted Liens).
6.    CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT
(a) The terms and provisions of this Agreement, other than those set forth in
Section 3.2 (Forbearance) hereof, will be effective immediately upon
satisfaction or existence of all of the following conditions:











--------------------------------------------------------------------------------





Exhibit 10.01


(i) Lenders shall have received a fully executed copy of this Agreement;
(ii) The Company shall have paid to the Lenders (to be allocated among the
Lenders pro rata based on the accrued and unpaid interest payable to them as of
the date hereof), in cash or immediately available funds, an amount equal to One
Hundred Fifty Thousand Dollars ($150,000) as a partial payment of the interest
that has accrued pursuant to the November Notes and the September Notes as of
the date of this Agreement (which interest has accrued at the Default Rate (as
such term is defined in each of the November Notes and each of the September
Notes) from and after December 15, 2019 (in the case of each of the November
Notes) and from and after December 16, 2019 (in the case of each of the
September Notes);
(iii) [Reserved]; and
(iv) No Event of Default and no event which, upon notice or lapse of time, or
both, would constitute an Event of Default has occurred and is continuing, other
than the Specified Default.
(b) Section 3.2 (Forbearance) hereof shall not take effect, the Forbearance
Effective Date shall not occur, and the Forbearance Period shall not begin,
unless and until, on or before the close of business on February 28, 2020, each
of the following shall have occurred and/or been delivered to Lenders, in form
and substance satisfactory to Lenders, and as of such date:
(i) The Warrants shall be amended to (A) reduce the "Exercise Price" of each
Warrant to $2.87 per share, and (B) with respect to the November Warrants,
require the Company, at its expense, to register for resale by the holders the
increased number of warrant shares on the terms provided in the November
Warrants except replacing the clauses "Within 120 calendar days of the date
hereof" and "within 180 calendar days following the date hereof" in Section 5(e)
thereof with " within 30 days of the date of filing of the Company’s Annual
Report on Form 10-K for the year ended December 31, 2019 (the “Form 10-K”)" and
"within 90 days (120 days if subject to review by the Securities and Exchange
Commission) of the date of filing of the Form 10-K," respectively;
(ii) Lenders shall have received a fully executed copy of an agreement to
forbear on substantially the same terms as this Agreement, or on terms otherwise
acceptable to the Lenders, by (A) Naxyris S.A., (B) Foris Ventures, LLC; (C) DSM
Finance B.V., and (D) the holders of the Company’s senior convertible notes due
2022;
(iii) [Reserved];
(iv) The Company shall have certified to the Lenders that all defaults under all
indebtedness of the Company for borrowed money, secured and unsecured, have been
cured or waived, or that the lenders thereunder have agreed to forebear
exercising any of their rights and remedies, together with evidence thereof, in
form and substance acceptable to the Lenders;













--------------------------------------------------------------------------------





Exhibit 10.01


(v) [Reserved];
(vi) Lenders shall have received from each Loan Party evidence of its corporate
or company authority to execute, deliver, and perform its obligations under this
Agreement and all other agreements and documents executed in connection
therewith;
(vii) payment by Loan Parties to Lenders in cash or immediately available funds
of all fees and expenses owed to Lenders as of such date pursuant to the terms
of each of the Credit Agreements and this Agreement;
(viii) the Loan Parties have timely and fully complied with all of their
covenants under this Agreement;
(ix) no Termination Event has occurred;
(x) each of the representations, warranties, covenants and agreements set forth
herein shall be true as of the Forbearance Effective Date, with the same force
and effect as if each were separately stated on such date and made as of such
date to Lenders; and
(xi) no Event of Default and no event which, upon notice or lapse of time, or
both, would constitute an Event of Default shall have occurred and be
continuing, other than the Specified Default.
(c) Without regard to whether the Forbearance Effective Date has occurred (or
ever occurs), all of the provisions of this Agreement (other than Section 3.2)
shall be and remain fully effective from and after the effectiveness of this
Agreement pursuant to Section 6(a) hereof.
7.    MISCELLANEOUS
7.1 Continuing Effect of Loan Documents. The execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Lenders under their respective Credit Agreement or any other
Loan Document, nor constitute a waiver of any provision of any of the Loan
Documents. In the event of a conflict between or among the terms, covenants,
conditions or provisions of this Agreement, the Credit Agreements, or any other
Loan Document, as each may be amended, Lenders may elect to enforce from time to
time those provisions that would afford Lenders the maximum financial benefits
and security for the Obligations and Guaranteed Obligations and/or provide
Lenders the maximum assurance of payment of the Obligations and Guaranteed
Obligations in full. The Credit Agreements and this Agreement will be read and
construed as one agreement.
7.2    Costs and Expenses. Loan Parties shall, jointly and severally, pay all
reasonable and documented out-of-pocket expenses and costs of Lenders
(including, without limitation, the reasonable and documented attorney fees of
counsel for Lenders and expenses of counsel for Lenders) in connection with the
preparation, negotiation, execution and approval of this Agreement and any and
all other documents, instruments







--------------------------------------------------------------------------------





Exhibit 10.01




and things contemplated hereby, whether or not such transactions are
consummated, together with all other reasonable and documented expenses and
costs incurred by Lenders chargeable to Loan Parties pursuant to the terms of
the Credit Agreements or the Loan Documents which are unpaid at such time.
7.3    Further Assurances. At Loan Parties' expense, the parties hereto will
execute and deliver such additional documents and take such further action as
may be necessary or reasonably requested by Lenders to effectuate the provisions
and purposes of this Agreement.
7.4    Successors and Assigns; No Third-Party Beneficiaries. This Agreement will
be binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns. No Person other than the parties hereto, and
in the case of Section 7.6 and Section 7.7 hereof, the Released Parties (as
defined below), shall have any rights hereunder or be entitled to rely on this
Agreement and all third-party beneficiary rights (other than the rights of the
Released Parties under Section 7.6 and Section 7.7 hereof) are hereby expressly
disclaimed.
7.5    Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants, and releases by Loan Parties made in
this Agreement or any other document furnished in connection with this Agreement
will survive the execution and delivery of this Agreement, the occurrence of the
Forbearance Effective Date, and the Forbearance Period, and no investigation by
Lenders, or any closing, will affect the representations and warranties or the
right of Lenders to rely upon them.
7.6    Release.
(a) Each Loan Party hereby releases, remises, acquits and forever discharges
each Lender and each Lender's employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporation, and related
corporate divisions (all of the foregoing hereinafter called the "Released
Parties"), from any and all action and causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct and/or indirect, at law or in
equity, of whatsoever kind or nature, whether heretofore or hereafter arising,
for or because of any matter or things done, omitted or suffered to be done by
any of the Released Parties prior to and including the date of execution hereof,
and in any way directly or indirectly arising out of or in any way connected to
this Agreement, the Credit Agreements and the other Loan Documents (all of the
foregoing hereinafter called the "Released Matters"). Each Loan Party
acknowledges that the agreements in this section are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Released Matters. Each Loan Party represents and warrants to Lenders
that it has not purported to transfer, assign or otherwise convey any right,
title or interest of such Loan Party in any Released Matter to any other Person
and that the foregoing constitutes a full and complete release of all Released
Matters.







--------------------------------------------------------------------------------





Exhibit 10.01




(b) Each Loan Party understands, acknowledges, and agrees that the release set
forth above may be pleaded as a full and complete defense to any Released Matter
and may be used as a basis for an injunction against any action, suit, or other
proceeding which may be instituted, prosecuted, or attempted in breach of the
provisions of such release.
(c) Each Loan Party agrees that no fact, event, circumstance, evidence, or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute, and unconditional nature of the
release set forth above.
(d) In furtherance hereof, each Loan Party expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:
"A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party."
By entering into this Agreement, each Loan Party recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of such Loan Party hereby to fully,
finally and forever settle and release all matters, disputes and differences,
known or unknown, suspected or unsuspected; accordingly, if such Loan Party
should subsequently discover that any fact that it relied upon in entering into
this Agreement was untrue, or that any understanding of the facts was incorrect,
such Loan Party shall not be entitled to set aside this Agreement or any release
contained herein by reason thereof, regardless of any claim of mistake of fact
or law or any other circumstances whatsoever. Each Loan Party acknowledges that
it is not relying upon and has not relied upon any representation or statement
made by Lenders with respect to the facts underlying this Agreement or with
regard to any of such party's rights or asserted rights.
The release set forth in this Agreement may be pleaded as a full and complete
defense and/or as a cross-complaint or counterclaim against any action, suit, or
other proceeding that may be instituted, prosecuted or attempted in breach of
this release. Each Loan Party acknowledges that the release contained in this
Agreement constitutes a material inducement to Lenders to enter into this
Agreement and that no Lender would have done so but for such Lender's
expectation that such release is valid and enforceable in all events.
7.7    Covenant Not to Sue. Each Loan Party hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Released Party
that it will not sue (at law, in equity, in any regulatory proceeding, or
otherwise) any Released Party on the basis of any Released Matter released,
remised, and discharged by such Loan Party pursuant to Section 7.6 above. If any
Loan Party violates the foregoing covenant, each Loan Party , for itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives,







--------------------------------------------------------------------------------





Exhibit 10.01




and other representatives, agrees to pay, in addition to such other damages as
any Released Party may sustain as a result of such violation, all attorneys'
fees and costs incurred by any Released Party as a result of such violation.
7.8    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Agreement.
7.9    Reviewed by Attorneys. Each Loan Party represents and warrants to Lenders
that it (a) understands fully the terms of this Agreement and the consequences
of the execution and delivery of this Agreement; (b) has been afforded an
opportunity to discuss this Agreement with, and have this Agreement reviewed by,
such attorneys and other persons as such Loan Party may wish; and (c) has
entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress,
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that no inference in favor of, or against, any party will be drawn from
the fact that such party has drafted any portion of this Agreement, the Credit
Agreements, or any other Loan Document, as each may be amended.
7.10    Disgorgement. If any Lender is, for any reason, compelled by a court or
other tribunal of competent jurisdiction to surrender or disgorge any payment,
interest, or other consideration described hereunder to any person because the
same is determined to be void or voidable as a preference, fraudulent
conveyance, impermissible set-off or for any other reason, such indebtedness or
part thereof intended to be satisfied by virtue of such payment, interest, or
other consideration will be revived and continue as if such payment, interest,
or other consideration had not been received by such Lender, and Loan Parties
will be jointly and severally liable to, and will jointly and severally
indemnify, defend, and hold such Lender harmless for, the amount of such payment
or interest surrendered or disgorged. The provisions of this section will
survive repayment of the Obligations and Guaranteed Obligations or any
termination of any Credit Agreement or any other Loan Document.
7.11    Tolling of Statute of Limitations. Each and every statute of limitations
or other applicable law, rule, or regulation governing the time by which any
Lender must commence legal proceedings or otherwise take any action against Loan
Parties with respect to any breach or default that exists on or prior to the
expiration or termination of the Forbearance Period and arises under or in
respect of the Credit Agreements or any other Loan Document shall be tolled
during the Forbearance Period. Each Loan Party agrees, to the fullest extent
permitted by law, not to include such period of time as a defense (whether
equitable or legal) to any legal proceeding or other action by any Lender in the
exercise of its rights or remedies referred to in the immediately preceding
sentence.
7.12    Relationship. Each Loan Party agrees that the relationship between it,
on one hand, and each Lender, on the other hand, under the Loan Documents is
that of creditor and debtor and not that of partners or joint venturers. This
Agreement does not constitute a partnership agreement or any other association
among the parties. Each Loan Party







--------------------------------------------------------------------------------





Exhibit 10.01




acknowledges that each Lender has acted at all times in connection with the Loan
Documents only as a creditor to it within the normal and usual scope of the
activities normally undertaken by a creditor and in no event has any Lender
attempted to exercise any control over it or its business or affairs. Each Loan
Party further acknowledges that no Lender has taken or failed to take any action
under or in connection with its respective rights under its respective Credit
Agreement or any of the other Loan Documents that in any way, or to any extent,
has interfered with or adversely affected such Loan Party's ownership of
Collateral.
7.13     No Effect on Rights under Subordination and Intercreditor Agreements.
Lenders' agreements to forbear pursuant to Section 3.2 of this Agreement shall
not extend to any of their respective rights or remedies under any
subordination, intercreditor, or similar agreement to which such Lender is
party, it being understood that the Specified Default shall at all times
constitute an Event of Default for purposes of any and all such agreements
notwithstanding such agreement to forbear in Section 3.2 of this Agreement, and
each Lender shall at all times be permitted to enforce all rights and remedies
in respect thereof (including, without limitation, blocking payments to any
holders of subordinated obligations in accordance with the terms of such
agreements).
7.14    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS AND
GUARANTEED OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CONFLICTS OF LAW PROVISIONS.
7.15    WAIVER OF JURY TRIAL. EACH LOAN PARTY AND EACH LENDER HEREBY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR
INDIRECTLY TO THE LOAN DOCUMENTS, THE OBLIGATIONS, THE GUARANTEED OBLIGATIONS,
THE COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY ANY LOAN PARTY OR ANY LENDER OR
WHICH, IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE
RELATIONSHIP BETWEEN ANY LOAN PARTY AND ANY LENDER. IN NO EVENT SHALL ANY LENDER
BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
7.16    Integration; Discussions. Lenders and Loan Parties have engaged in and
may seek to continue discussions and/or commence additional discussions and
negotiations regarding the terms, covenants, conditions and provisions of the
Obligations, the Credit Agreements, and the Loan Documents. Whether before or
after the date hereof, any participation by any Lender in any discussions of
proposals to amend, modify, waive, or further forbear from exercising any rights
or remedies and/or any failure by Lenders to take immediate action as a result
of the Specified Default or any other Events of Default or any other default
shall not, nor shall be deemed to, constitute an agreement to forbear from the
exercise, and/or any waiver, of Lenders' rights and remedies at any time. There
has not been and shall be no agreement, commitment or other accommodation
binding







--------------------------------------------------------------------------------





Exhibit 10.01


upon the Lenders until and unless they have been reduced to a writing duly
executed by the applicable Lender or by SOF II in its capacity as agent for such
Lender. This Agreement constitutes the complete agreement and understanding of
each of the parties hereto, and supersedes all prior or contemporaneous oral and
written negotiations, agreements and understandings, express or implied, with
respect to the subject matter hereof. No Lender shall be bound by any oral
communications, exchanges of proposals, discussions, correspondence or any other
communications that are not consistent with executed legal documents.


7.17    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original, but
all of which counterparts together shall but one agreement. Delivery of an
executed counterpart of this Agreement by facsimile transmission or by
electronic mail in PDF form shall be as effective as delivery of a manually
executed counterpart hereof.


[Signature Page Follows]







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.


Loan Parties:
AMYRIS, INC., a Delaware corporation




By:/s/ John Melo    
Name: John Melo    
Title: Chief Executive Officer    


AMYRIS FUELS, LLC, a Delaware limited liability company


By:/s/ John Melo    
Name: John Melo    
Title: Chief Executive Officer    


AMYRIS CLEAN BEAUTY, INC., a Delaware corporation


By:/s/ John Melo    
Name: John Melo    
Title: Chief Executive Officer    


AB TECHNOLOGIES LLC, a Delaware limited liability company


By:/s/ John Melo    
Name: John Melo    
Title: Chief Executive Officer    









--------------------------------------------------------------------------------









Lenders:


KOYOTE TRADING, LLC, a Delaware limited liability company


By: /s/ Richard Schottenfeld    
Name: Richard Schottenfeld    
Title: Manager    


PHASE FIVE PARTNERS, LP, a Delaware limited partnership


By: /s/ Richard Schottenfeld    
Name: Richard Schottenfeld    
Title: Manager    




SCHOTTENFELD OPPORTUNITIES FUND II, L.P., a Delaware limited partnership


By: /s/ Richard Schottenfeld    
Name: Richard Schottenfeld    
Title: Manager    











